Exhibit 10.2

 

Schedule A

 

DELMAR PHARMACEUTICALS INC.

STOCK OPTION PLAN

OPTION CERTIFICATE

 

This Certificate is issued pursuant to the provisions of the DelMar
Pharmaceuticals Inc. (the “Company”) amended and restated stock option plan (the
“Plan”) and evidences that ______ is the holder (the “Option Holder”) of an
option (the “Option”) to purchase up to ________ shares of common stock, par
value US $0.001 per share (the “Parent Shares”) in the capital of DelMar
Pharmaceuticals, Inc. (“Parent”). The Exercise Price of the Option is US $______
per Parent Share.

 

Subject to the provisions of the Plan:

 

(a)the Award Date of the Option is ________; and

 

(b)the Fixed Expiry Date of the Option is _____________.

 

The vested portion or portions of the Option may be exercised at any time and
from time to time from and including the Award Date through to 5:00 p.m. local
time in Vancouver, British Columbia on the Expiry Date by delivering to the
Administrator of the Plan an Exercise Notice, in the form provided in the Plan,
together with this Certificate and a certified cheque or bank draft payable to
“DelMar Pharmaceuticals Inc.” in an amount equal to the aggregate of the
Exercise Price of the Parent Shares in respect of which the Option is being
exercised.

 

This Certificate and the Option evidenced hereby are not assignable,
transferable or negotiable and are subject to the detailed terms and conditions
contained in the Plan, the terms and conditions of which the Option Holder
hereby expressly agrees with the Company to be bound by. This Certificate is
issued for convenience only and in the case of any dispute with regard to any
matter in respect hereof, the provisions of the Plan and the records of the
Company will prevail.

 

The Option is also subject to the terms and conditions contained in the
schedules, if any, attached hereto. All terms not otherwise defined in this
Certificate will have the meanings given to them under the Plan.

 

Dated this ____ day of ______________.

 

DELMAR PHARMACEUTICALS INC.         Per:     ________, Administrator, Stock
Option Plan
DelMar Pharmaceuticals Inc.  

 

 

 

 

 

OPTION CERTIFICATE - SCHEDULE

 

The additional terms and conditions attached to the Option represented by this
Certificate are as follows:

 

The Option will vest as to the following schedule:

 

1._____________________.

 

DELMAR PHARMACEUTICALS INC.         Per:       _________, Administrator, Stock
Option Plan
DelMar Pharmaceuticals Inc.  

 

 

 

 

Schedule B

 

DelMar Pharmaceuticals INC.
STOCK OPTION PLAN

 

NOTICE OF EXERCISE OF OPTION

 

TO:The Administrator, Stock Option Plan
DelMar Pharmaceuticals Inc.
c/o Jeffrey Bacha

720- 999 West Broadway

Vancouver, British Columbia, V5Z 1K5

 

The undersigned hereby irrevocably gives notice, pursuant to the DelMar
Pharmaceuticals Inc. amended and restated stock option plan (the “Plan”), of the
exercise of the Option to acquire and hereby subscribes for (cross out
inapplicable items):

 

(a)all of the Parent Shares which are the subject of the Option;

 

(b)___________________ of the Parent Shares which are the subject of the Option;
or

 

(c)subject to the terms of the Plan and the Option, the number of Parent Shares
which may be purchased under the Option pursuant to the Cashless Alternative set
out in section 4.2 of the Plan, in exchange for the option to purchase
____________ of the Parent Shares which may be purchased under the Option.

 

Unless the undersigned has elected the Cashless Alternative, undersigned tenders
herewith a certified cheque or bank draft (circle one) payable to “DelMar
Pharmaceuticals Inc.” in an amount equal to the aggregate Exercise Price of the
aforesaid Parent Shares. The undersigned directs Parent to issue the certificate
evidencing said Parent Shares in the name of the undersigned to be mailed to the
undersigned at the following address:

 

                 

 

By executing this Notice of Exercise of Option the undersigned hereby confirms
that the undersigned has read the Plan and agrees to be bound by the provisions
of the Plan. All terms not otherwise defined in this Notice of Exercise of
Option will have the meanings given to them under the Option Certificate.

 

DATED this ______ day of ____________________, __________.

 

    Signature of Option Holder  

 

 

